Case 8:20-cv-00762-WFJ-AAS Document 71 Filed 03/10/21 Page 1 of 18 PageID 874




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

CRMSUITE CORPORATION,
a Florida corporation,

       Plaintiff,

v.                                            Case No. 8: 20-cv-762-WFJ-AAS

GENERAL MOTORS COMPANY,
a Delaware corporation;
GENERAL MOTORS LLC, a Delaware
limited liability company; and
GENERAL MOTORS HOLDINGS LLC,
a Delaware limited liability company,

     Defendants.
___________________________________/

     ORDER GRANTING IN PART AND DENYING IN PART MOTION TO
                           DISMISS

       Before the Court is General Motors’ (“GM”) Motion to Dismiss, Dkt. 59,

Plaintiff CRMSuite’s Third Amended Complaint, Dkt. 53. For the reasons below,

the Motion is granted in part and denied in part.

                                I. BACKGROUND

       As the Court recounted in its previous order, this case concerns GM’s Dealer

Technology Assistance Program (“DTAP”). Through this program, GM certifies

third-party vendors who provide software products to GM auto dealerships.

CRMSuite is a Florida-based software developer that provides customer
Case 8:20-cv-00762-WFJ-AAS Document 71 Filed 03/10/21 Page 2 of 18 PageID 875




relationship management (CRM) software to multi-brand auto dealerships around

the country, many of which sell GM vehicles. Id. ¶¶ 10–12. CRMSuite filed this

lawsuit after, in its opinion, it was wrongfully terminated from GM’s vendor

program.

      A. GM’s Dealer Technology Assistance Program (DTAP).

      GM requires its dealerships to use CRM products certified through the

DTAP program. Id. ¶¶ 15–19. CRM products certified through the program must

meet GM’s specific technical standards. Dkt. 53-1 at 3. These include security and

performance criteria, but most importantly, vendors must integrate their software

with GM’s systems through a connector server, which acts as a data

communications pipeline between GM’s computer systems and the CRM software.

Dkt. 53 ¶ 19. GM delivers sales leads and performance bonuses to the CRM

software and ultimately the dealerships through this pipeline. Id. ¶ 18. Without a

pipeline, dealers will not receive leads or bonuses. Id.

      GM offers two tiers of CRM certification: basic and premium. Id. ¶ 21. The

main difference between the two levels from the vendor’s perspective is that

premium certification requires the vendor to add several functions to its software

that are unique to GM’s systems. Id. ¶ 23. Adding these functions is a time-

consuming and costly process that requires coordination with GM’s information

technology (IT) staff and rounds of testing and performance demonstrations. Id. ¶

                                          2
Case 8:20-cv-00762-WFJ-AAS Document 71 Filed 03/10/21 Page 3 of 18 PageID 876




22. From the dealers’ perspective, the main difference between the two levels is

that GM will subsidize the cost of using a premium product. Id. ¶ 21.

       Vendors of an approved product enter a DTAP contract with GM under

which the vendor agrees to adhere to GM’s certification criteria. See Dkt. 53-1.

The vendor then begins paying GM a recurring fee to participate in the program.

Dkt. 53 ¶ 20. In exchange, GM lists the vendor’s product on its Dealer Vendor

Advisor website, where dealers can then purchase it along with the other certified

CRM products listed on the site. Id. ¶ 16; Dkt. 53-1.

       B. Factual Allegations and Legal Claims in the Third Amended
          Complaint

       CRMSuite states it became a DTAP-certified vendor in 2016 and remained

as such until its termination from the program in the spring of 2020. Dkt. 53 ¶ 25.

It gained certified status through an agreement with another certified vendor,

iMagic Lab LLC. Id. ¶¶ 26–32. iMagic’s CRM product, Dealer CRM, was

approved for participation in the vendor program, and in August 2013 iMagic

entered a DTAP contract with GM.1 See id. ¶ 28. CRMSuite CEO Richard Latman

signed the contract on behalf of iMagic and was apparently the CEO of both

iMagic and CRMSuite at the time. See Dkt. 53-1 at 13. The contract was for an

initial term of five years and gave GM the option to renew the agreement for two


1
 A copy of the contract is attached to the Third Amended Complaint. See Dkt. 53-1 (“Dealer
Technology Assistance Program (DTAP) Agreement”).
                                              3
Case 8:20-cv-00762-WFJ-AAS Document 71 Filed 03/10/21 Page 4 of 18 PageID 877




additional one-year terms by providing iMagic with written notice of renewal 90

days before the expiration of the initial term or the expiration of the first renewal

term. Dkt. 53-1 (DTAP Agreement, §§ I, XV).

       In 2015, iMagic transferred the rights to its pipeline, its Dealer CRM

software, and its DTAP contract to CRMSuite.2 Dkt. 53 ¶ 32. After the assignment,

CRMSuite renamed iMagic’s software “CRMSuite,” and GM updated the product

name on the vendor site at Latman’s request. Id. ¶¶ 33, 35–37. CRMSuite

continued using the iMagic pipeline until March 2018. Id. ¶ 40.

       In November 2017, CRMSuite entered a reseller relationship with Dominion

Dealer Services, LLC. Id. ¶ 41. As part of the arrangement, Dominion received the

right to sell CRMSuite’s software under a new product label called “Vision

powered by CRMSuite.” Id. ¶ 42. Dominion planned for the new Vision product to

replace its own CRM product, Autobase. Id. ¶¶ 42–44. For convenience,

CRMSuite shifted its customers to Dominion’s pipeline. That way CRMSuite and

Dominion would not have to maintain two pipelines and could pay one vendor fee

to GM. Id. ¶¶ 45–48.




2
  At this stage the Court recites these facts as Plaintiff has alleged them. Many of them are in
dispute. Since filing the Third Amended Complaint, CRMSuite has produced an “Asset
Purchase, Sale, and Transfer Agreement” between it and iMagic. Under the agreement, iMagic
assigned to CRMSuite all its rights under contracts it was party to that were assignable without a
third party’s consent, and CRMSuite agreed to assume all iMagic’s duties under those same
contracts. Dkt. 70-1 at 3 (§ 1.2(a)).
                                                4
Case 8:20-cv-00762-WFJ-AAS Document 71 Filed 03/10/21 Page 5 of 18 PageID 878




       GM approved this shared pipeline arrangement. See Dkt. 53 ¶¶ 49–51; Dkts.

53-3; 53-4. But in exchange for the two vendors paying a single fee, GM mandated

that CRMSuite upgrade its software to include the eight additional functions

required of premium-level products. Dkt. 53 ¶ 56. Around this same time, GM

allegedly renewed for the first additional one-year term the DTAP contract iMagic

had assigned to CRMSuite.3 Id. ¶ 55.

       With Dominion’s assistance, CRMSuite began adding and integrating the

new premium-level functions, several of which were in turn approved by GM’s IT

staff. Id. ¶¶ 60–61. Throughout the process of upgrading its software, CRMSuite

claims that GM’s IT staff repeatedly promised, during telephonic meetings and in

emails, that its software would be approved at the premium level once the required

upgrades were completed. Id. ¶ 58–61. During the integration process, GM also

renewed CRMSuite’s DTAP contract for a second time. Id. ¶ 62.

       Sometime in early 2020, Dominion and CRMSuite agreed to end their

business relationship. See id. ¶¶ 67–68. Dominion informed GM of this and that it

would be transferring its Vision customers to CRMSuite. Id. ¶¶ 69–70. After

learning this, GM cut off all communication with CRMSuite and canceled testing

for the functions still needing validation. Id. ¶¶ 71–80. GM also contacted



3
 CRMSuite has not produced any written renewal agreement or any other written agreement
between it and GM.
                                             5
Case 8:20-cv-00762-WFJ-AAS Document 71 Filed 03/10/21 Page 6 of 18 PageID 879




CRMSuite’s dealer customers to inform them that CRMSuite was not a certified

product and would not be certified in the future. Id. ¶ 76. GM also instructed its

dealers to cancel their contracts with CRMSuite and switch to a DTAP-certified

provider in order to keep receiving sales leads and bonuses. Id. ¶ 89.

      CRMSuite’s efforts to reconcile its relationship with GM failed, and its

software went offline when Dominion closed its pipeline in May 2020. Id. ¶¶ 70–

77, 134.

      Based on these alleged facts, CRMSuite’s Third Amended Complaint asserts

four counts: (Count I) a violation of the Florida Deceptive and Unfair Trade

Practices Act (FDUTPA); (Count II) breach of the DTAP contract; (Count III)

promissory estoppel as an alternative to the breach of contract claim; and (Count

IV) a promissory estoppel claim related to the efforts toward premium

certification. Dkt. 53 ¶¶ 110–45. GM moves to dismiss the complaint for failure to

state a claim.

                              II. LEGAL STANDARD

      To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead

sufficient facts to state a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A plaintiff need not recite “detailed factual allegations,” but must provide

“more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. A

                                            6
Case 8:20-cv-00762-WFJ-AAS Document 71 Filed 03/10/21 Page 7 of 18 PageID 880




pleading that offers “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action will not do.” Id. (quoting Twombly, 550 U.S. at 555).

“A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.

      In considering the motion, courts should limit their “consideration to the

well-pleaded factual allegations, documents central to or referenced in the

complaint, and matters judicially noticed.” La Grasta v. First Union Sec., Inc., 358

F.3d 840, 845 (11th Cir. 2004) (citation omitted). Likewise, the Court must accept

all factual allegations in the complaint as true and construe them in the light most

favorable to the plaintiff. Pielage v. McConnell, 516 F.3d 1282, 1284 (11th Cir.

2008) (citation omitted). But the Court “need not accept factual claims that

are internally inconsistent; facts which run counter to facts of which the court can

take judicial notice; conclusory allegations; unwarranted deductions; or mere legal

conclusions asserted by a party.” Anthony Sterling, M.D. v. Provident Life &

Accident Ins. Co., 519 F. Supp. 2d 1195, 1208 (M.D. Fla. 2007).

                                 III. DISCUSSION

      The Court will first address the breach of contract and promissory estoppel

claims because the factual allegations undergirding these claims double, in part, as

the unfair and deceptive acts that are the basis for the FDUTPA claim.

                                          7
Case 8:20-cv-00762-WFJ-AAS Document 71 Filed 03/10/21 Page 8 of 18 PageID 881




       A. Count II: Breach of the DTAP Contract

       CRMSuite asserts a breach of contract claim against GM Holdings. To state

a claim for breach of contract under Michigan law, a plaintiff must allege that “(1)

there was a contract, (2) the other party breached the contract, and (3) the breach

resulted in damages to the party claiming breach.”4 Bank of Am., NA v. First Am.

Title Ins. Co., 878 N.W.2d 816, 829 (Mich. 2016). CRMSuite claims it became

party to a DTAP contract when iMagic assigned to it iMagic’s rights under the

existing DTAP contract between iMagic and GM Holdings. Once the initial term

of that contract expired, CRMSuite claims that GM Holdings renewed the contract

for two more one-year terms. GM then breached the agreement by terminating

CRMSuite from the vendor program without written notice, which the contract

required, during the second renewal period in February 2020. Dkt. 53 ¶¶ 28–32,

62, 122–27. GM asserts that CRMSuite has failed to plead the first and third

elements required to state a claim. Dkt. 59 at 9–15, 19–20. The Court agrees.

       Regarding the first element, the Court agrees, as it must at this stage, that

iMagic assigned its DTAP contract to CRMSuite. The DTAP contract was active

when the transfer agreement between CRMSuite and iMagic was executed, and the


4
  The DTAP contract provides that the agreement should be construed according to Michigan
law. See Dkt. 53-1 at 10 (DTAP Agreement, § XVII). CRMSuite’s promissory estoppel and
FDUTPA claims, however, are governed by Florida law, see Cadle v. GEICO Gen. Ins. Co., 838
F.3d 1113, 1121 (11th Cir. 2016), and the parties have briefed their arguments accordingly, see
Dkt. 59 at 15–19, 21–26; Dkt. 63 at 5–13, 16–20.

                                               8
Case 8:20-cv-00762-WFJ-AAS Document 71 Filed 03/10/21 Page 9 of 18 PageID 882




DTAP contract does not include an anti-assignment provision, meaning it was

freely assignable under Michigan law. See Jawad A. Shah, M.D., PC v. State Farm

Mut. Auto. Ins. Co., 920 N.W.2d 148, 158 (Mich. Ct. App. 2018). The contract’s

initial five-year term expired in 2018. Dkt. 53-1 at 8. The contract states that GM

may renew the agreement “for the number of additional terms as set forth in

Agreement,” here, two additional one-year terms, “upon written notice to the

Service Provider not later than 90 days before the expiration of the Initial Term or

any Renewal Term.” Dkt. 53-1 at 8 (DTAP Agreement, § XV). GM’s providing

written notice was therefore a condition precedent for renewing the contract.

Counsel for CRMSuite acknowledged this fact at the hearing on this motion and

stated that GM never provided written notice or otherwise renewed the contract in

writing.5 By admitting this, CRMSuite conceded that the condition precedent for

renewing the contract did not occur. Thus, CRMSuite did not have an enforceable

contract with GM in February 2020—when the alleged breach occurred. 6 Rodgers


5
    The following is the relevant exchange between the Court and counsel for CRMSuite:
         The Court: Right. And Article 15 of the DTAP contract, which you’ve attached as
         Exhibit A, requires written renewals, right, in writing.
         CRMSuite’s Counsel: It calls for a written renewal, your Honor. There was no
         written renewal . . . .
Hr’g Tr. at 11:20–24.
6
  Statements of counsel made at oral argument are often considered admissions that bind the
represented party. See, e.g., Yagman v. Allianz Ins., LA CV15–00921 JAK (JCx), 2015 WL
5553462, at *3 (C.D. Cal. July 9, 2015) (“Plaintiff’s statement at the hearing on the motion to
dismiss the FAC is deemed a judicial admission.”); Halifax Paving, Inc. v. U.S. Fire Ins. Co.,
481 F. Supp. 2d 1331, 1336 (M.D. Fla. 2007) (“Statements made by an attorney during oral
                                                9
Case 8:20-cv-00762-WFJ-AAS Document 71 Filed 03/10/21 Page 10 of 18 PageID 883




 v. JPMorgan Chase Bank NA, 890 N.W.2d 381, 386 (Mich. Ct. App. 2016)

 (“[B]ecause the express conditions precedent to the formation of the contract were

 not fulfilled, the contract never came into existence and is consequently not

 enforceable.”).

        But even assuming a valid contract and breach, CRMSuite’s claim still fails

 because its alleged damages—lost profits and costs incurred to upgrade its

 software—are not recoverable under the contract’s terms. Section XXI of the

 claimed DTAP agreement titled “Remedies; Limitation of Liability” bars recovery

 of consequential or indirect damages for all claims related to the agreement:

        [N]either GM nor the Service Provider shall be liable to the other for
        any direct damage arising out of or relating to this Agreement, whether
        based on an action or claim in contract, equity, negligence, tort
        (including strict liability) or otherwise, for events, acts or omissions in
        an aggregate amount in excess of three times (3x) the contract value,
        and subject to the exclusions set forth below, neither party shall be
        liable to the other party for consequential, incidental, special
        (including multiple or punitive) or other indirect damages that
        arise out of or are related to performance under this Agreement,
        whether based on an action or claim in contract, equity, negligence,
        tort (including strict liability) or otherwise.

 Dkt. 53-1 at 10 (emphasis added).



 argument are binding judicial admissions and may form the basis for deciding summary
 judgment.”); McCaskill v. SCI Mgmt. Corp., 298 F.3d 677, 680 (7th Cir. 2002) (“The verbal
 admission by [defendant’s] counsel at oral argument is a binding judicial admission, the same as
 any other formal concession made during the course of proceedings.”); cf. Crowe v. Coleman,
 113 F.3d 1536, 1542 (11th Cir. 1997) (noting unambiguous concessions of counsel made during
 appellate oral argument can count against the represented party).

                                                10
Case 8:20-cv-00762-WFJ-AAS Document 71 Filed 03/10/21 Page 11 of 18 PageID 884




       Section XVI “Termination for Convenience” further specifies that GM is not

 liable for the vendor’s lost profits or product development costs resulting from the

 termination of the agreement:

       In addition to any other rights of GM to terminate this Agreement, GM
       may, at its option, immediately terminate all or any part of this
       Agreement, at any time and for any reason, by giving written notice to
       Service Provider. Upon termination by GM, GM shall not be liable for
       and shall not be required to make payments to Service Provider, directly
       or on account of claims by Service Provider’s subcontractors, for loss
       of anticipated profit, unabsorbed overhead, interest on claims, product
       development and engineering costs, facilities and equipment
       rearrangement costs or rental, unamortized depreciation costs, or
       general and administrative burden charges from termination of
       this Agreement.

 Dkt. 53-1 at 8 (emphasis added).

       Read together these provisions allow suits for direct damages, but bar

 consequential damages—specifically lost profits—and damages for “product

 development and engineering costs.” As these are the only damages alleged in the

 complaint, CRMSuite cannot plead damages. Because of this and because GM

 never renewed iMagic’s initial DTAP contract after it was assigned to CRMSuite,

 Count II is dismissed.

       C. Count III: Promissory Estoppel as an Alternative to Breach of
          Contract

       CRMSuite’s third count asserts promissory estoppel as an alternative to its

 breach of contract claim. To state a claim for promissory estoppel, CRMSuite must

 allege (1) a promise made by the defendant; (2) “which the promisor should
                                          11
Case 8:20-cv-00762-WFJ-AAS Document 71 Filed 03/10/21 Page 12 of 18 PageID 885




 reasonably expect to induce action or forbearance on the part of the promisee,” (3)

 that in fact induced such action or forbearance, and that (4) “injustice can be

 avoided only by enforcement of the promise.” See W.R. Grace & Co. v. Geodata

 Servs., Inc., 547 So. 2d 919, 924 (Fla. 1989) (quoting Restatement (Second) of

 Contracts § 90 (1979)). CRMSuite claims that by listing its product on the vendor

 advisor site and delivering sales leads to its dealer customers, GM promised

 CRMSuite that its product was approved and would remain available to GM

 dealers through the vendor program. See Dkt. 53 ¶¶ 131–32. Relying on this

 promise, CRMSuite says it “changed its position” and began selling its software to

 GM dealerships. Id. ¶¶ 133–35.

       There are a few problems with this theory. First, CRMSuite does not identify

 an actionable promise. To succeed in a claim for promissory estoppel, a plaintiff

 must show that it relied on the defendant’s affirmative promise that was

 “sufficiently definite in time or term or reasonableness.” W.R. Grace & Co., 547

 So. 2d at 925; Vencor Hosps. v. Blue Cross Blue Shield of R.I., 284 F.3d 1174,

 1185 (11th Cir. 2002). GM’s listing CRMSuite on the vendor site was not such a

 promise. If anything at all, the listing permitted that the product was available for

 dealers to purchase at that time. GM’s staff never told CRMSuite that its product

 would remain on the site for a year, a month, or even a week. See W.R. Grace &

 Co., 547 So. 2d at 924–25; Hygema v. Markley, 187 So. 373, 380 (Fla. 1939)

                                           12
Case 8:20-cv-00762-WFJ-AAS Document 71 Filed 03/10/21 Page 13 of 18 PageID 886




 (rejecting promissory estoppel claim because the promise relied on “was entirely

 indefinite as to terms and time”).

       Any belief that its product would remain approved indefinitely was also

 unreasonable given what CRMSuite knew about the vendor program. The

 company CEO, Mr. Latman, signed the DTAP contract attached to the current

 complaint (the contract iMagic assigned to CRMSuite). See Dkt. 53-1. The

 contract’s terms set the rules for the vendor program and make clear that GM can

 terminate DTAP vendors or decertify products for any reason at any time with

 almost no recourse. See Dkt. 53-1 (DTAP Agreement, § XVI). Nothing in the

 agreement’s terms suggests that a product’s being listed on the vendor site gives

 any future assurances or connotes indefinite approval. Latman, as a signatory to the

 contract, and by extension CRMSuite, understood this. See Eclipse Med., Inc. v.

 Am. Hydro-Surgical Instruments, Inc., 262 F. Supp. 2d 1334, 1351 (S.D. Fla.

 1999) (“[R]eliance on promises specifically contradictory to a written agreement is

 unjustified as a matter of law.” (cleaned up)). With no definite promise or

 reasonable reliance thereupon, Count III fails.

       D. Count IV: Promissory Estoppel related to Premium-Level
          Certification

       Count IV, however, states a claim for relief regarding CRMSuite’s pursuit of

 premium certification. According to the complaint, GM’s IT staff promised

 CRMSuite, in multiple telephonic meetings and emails at discrete steps of the
                                          13
Case 8:20-cv-00762-WFJ-AAS Document 71 Filed 03/10/21 Page 14 of 18 PageID 887




 certification process, that its product would be certified at the premium level if it

 completed the required integrations. Dkt. 53 ¶ 59. Relying on these assurances,

 CRMSuite claims it spent $300,000 to make the needed upgrades, only for GM to

 cancel the final validation testing and refuse to grant premium certification. Id. ¶¶

 64–72. Taken as true, these allegations recite the elements of a promissory estoppel

 claim.

          GM argues to the contrary that these allegations as plead are insufficient. As

 in Count III, GM asserts that Count IV has not identified an actionable promise.

 The promises CRMSuite relies on were reflected in unspecified verbal statements

 on unspecified dates, making them indefinite. GM also argues that the facts alleged

 do not show that CRMSuite changed its position based on any representations GM

 made. Rather, CRMSuite agreed to upgrade its software and incur the related

 expenses in exchange for being allowed to share a pipeline with Dominion and pay

 a single vendor fee. In fact, GM contends that the emails CRMSuite has attached to

 the complaint that convey some of the supposed promises GM’s IT staff made

 during the certification process were sent after CRMSuite had begun adding the

 premium functions to its software, meaning these supposed promises could not

 have induced any reliance. Dkt. 59 at 24–26.

          GM’s points are unavailing at this stage. First, when asserting a standard

 promissory estoppel claim, as Count IV does, a plaintiff must allege that the

                                            14
Case 8:20-cv-00762-WFJ-AAS Document 71 Filed 03/10/21 Page 15 of 18 PageID 888




 defendant made an affirmative and definite promise. But the plaintiff is not held to

 the heightened pleading standard that applies to claims sounding in fraud, meaning

 the plaintiff is not required to recite the who, what, when, where, and how of the

 circumstances surrounding the promise. See, e.g., Christian Tennant Custom

 Homes of Fla., Inc. v. EBSCO Gulf Coast Dev., Inc., No. 15-cv-585-MCR-CJK,

 2016 WL 11511584, at *6 (N.D. Fla. Aug. 26, 2016) (declining to apply

 heightened Rule 9(b) pleading standard to a conventional promissory estoppel

 claim). So, here, alleging that GM’s IT staff promised premium certification if

 CRMSuite added the required functions, which the complaint alleges, will suffice.

       Next, GM’s inducement argument fails because it frames things incorrectly.

 GM focuses on the fact that it did not force CRMSuite to upgrade its software

 because CRMSuite voluntarily agreed to add the premium functions as part of its

 shared-pipeline arrangement with Dominion. Yet this overlooks the allegation that

 GM still promised to certify CRMSuite at the premium level if it completed the

 upgrades—a promise CRMSuite claims it then relied on in deciding to upgrade its

 software. Dkt. 53 ¶¶ 90–92, 141–43. This is quintessential detrimental reliance.

       As for the promises being made before CRMSuite began upgrading its

 software, CRMSuite cited the specific emails referenced in and attached as exhibits

 to the complaint as examples of the types of assurances GM made—both orally

 during “kick off” meetings and in emails—throughout all stages of the certification

                                          15
Case 8:20-cv-00762-WFJ-AAS Document 71 Filed 03/10/21 Page 16 of 18 PageID 889




 process. Dkt. 53 ¶¶ 57–61; Dkt. 53-7. It is only plausible then that some of these

 promises occurred before CRMSuite began making the necessary upgrades, just as

 the complaint suggests. As a result, GM’s arguments fail, and the Motion is denied

 as to Count IV.

        E. Count I: FDTUPA Violation

       CRMSuite also claims its termination from the vendor program violated the

 Florida Deceptive and Unfair Trade Practices Act. The statute proscribes “[u]nfair

 methods of competition, unconscionable acts or practices, and unfair or deceptive

 acts or practices in the conduct of any trade or commerce.” Fla. Stat. § 501.204

 (2019). To seek damages under FDUTPA, a plaintiff must establish: “(1) a

 deceptive act or unfair practice, (2) causation, and (3) actual damages.” State v.

 Beach Blvd Auto. Inc., 139 So. 3d 380, 393 (Fla. 1st DCA 2014). An unfair

 practice is “one that offends established public policy and one that is immoral,

 unethical, oppressive, unscrupulous or substantially injurious to consumers.” PNR,

 Inc. v. Beacon Prop. Mgmt., Inc., 842 So. 2d 773, 777 (Fla. 2003) (cleaned up). A

 deceptive act occurs “if there is a representation, omission, or practice that is likely

 to mislead the consumer acting reasonably in the circumstances, to the consumer’s

 detriment.” Id. (cleaned up). Whether conduct is unfair or deceptive is a question

 of fact. Witt v. La Gorce Country Club, Inc., 35 So. 3d 1033, 1040 (Fla. 3d DCA




                                           16
Case 8:20-cv-00762-WFJ-AAS Document 71 Filed 03/10/21 Page 17 of 18 PageID 890




 2010). And courts are to construe both terms liberally. See Fla. Stat. § 501.202

 (2019).

        GM argues that CRMSuite has failed to plead any of the required elements

 of a FDUTPA claim. GM focuses mainly on the first element by claiming that

 none of the actions cited in the complaint amount to unfair or deceptive conduct.

        The Court, however, finds that CRMSuite has pled a prima facie FDUTPA

 claim based on a theory of harm similar to that alleged in Count IV—that GM

 induced CRMSuite to expend significant resources in pursuit of premium

 certification, though never intending, and ultimately refusing, to grant premium

 certification. See Dkt. 53 ¶ 118 (a, c). Given the liberal nature in which courts must

 construe what is an unfair or deceptive act or practice under the statute, this alleged

 inducement falls within the range of actionable conduct.7 And the expenses

 CRMSuite claims it incurred based on GM’s representations appear sufficient to

 constitute actual damages recoverable under the statute. 8 The Motion to Dismiss is

 therefore denied as to Count I.


 7
   The unfair and deceptive acts alleged under Count I based on GM’s actions following the
 cancellation of CRMSuite’s final validation testing are not actionable. These actions include
 GM’s informing its dealerships that CRMSuite was not certified and instructing the dealerships
 to cancel their contracts with CRMSuite in order to continue receiving sales leads and bonuses.
 See Dkt. 53 ¶ 118 (d–g). These actions were simply examples of GM exercising its authority to
 run its vendor program according to its own standards outlined in the DTAP contract.
 8
   The measure of damages for a traditional consumer claim under FDUTPA is “the difference in
 the market value of the product or service in the condition in which it was delivered and its
 market value in the condition in which it should have been delivered according to the contract of
 the parties.” Baptist Hosp., Inc. v. Baker, 84 So. 3d 1200, 1204 (Fla. 1st DCA 2012) (cleaned
                                                17
Case 8:20-cv-00762-WFJ-AAS Document 71 Filed 03/10/21 Page 18 of 18 PageID 891




                                     IV. CONCLUSION

        For the foregoing reasons, Defendant General Motors’ Motion to Dismiss

 (Dkt. 59) is GRANTED as to Counts II and III and DENIED as to Counts I and

 IV. If it wishes, Plaintiff may file a clean complaint within 14 days of the issuance

 of this order.

        DONE AND ORDERED at Tampa, Florida on March 10, 2021.

                                             /s/ William F. Jung
                                             WILLIAM F. JUNG
                                             UNITED STATES DISTRICT JUDGE


 COPIES FURNISHED TO:
 Counsel of Record




 up). Since FDUTPA also extends to unfair acts between business entities outside a direct
 consumer context, the damages in these non-traditional cases are typically those directly caused
 by the unfair or deceptive acts. See, e.g., Glob. Tech Led, LLC v. Hilumz Int’l Corp., No. 15-cv-
 553-FTM-29CM, 2017 WL 588669, at *9 (M.D. Fla. Feb. 14, 2017) (finding that past lost profits
 resulting from the defendant’s alleged unfair actions were proper damages under FDUTPA
 where the alleged unfair conduct occurred between two competing businesses); see also Marco
 Island Cable v. Comcast Cablevision of the S., Inc., 312 F. App’x 211, 214 (11th Cir. 2009) (per
 curiam) (affirming actual damages awarded in FDUTPA action for lost anticipated profits where
 evidence of plaintiff’s historical performance established that defendant’s anticompetitive
 conduct diminished the value of plaintiff’s business).

                                                18
